           Case 3:21-cv-06283-LB Document 1 Filed 08/14/21 Page 1 of 11



1     NEIL D. GREENSTEIN, Pro Se
2     1751 Pinnacle Drive, Suite 1000
      Tysons, VA 22102
3     Telephone (347) 514-7717
4     Facsimile: (408) 280-2250
      Email: ndg@techmark.com
5
6
7
8                          IN THE UNITED STATES DISTRICT COURT
9                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11   NEIL D. GREENSTEIN,
                                                   CASE NO. 3:21-CV-6283
12                 Plaintiff,

13          v.                                     COMPLAINT FOR VIOLATION OF
                                                   FEDERAL LAW, BREACH OF
14   CHARLES SCHWAB & CO., INC.,                   FIDUCIARY DUTY, FALSE
                                                   STATEMENTS MADE TO
15                 Defendant.                      FEDERAL OFFICIALS AND
                                                   FRAUD (INCLUDING INJUNCTIVE
16                                                 RELIEF)

17
                  Plaintiff Neil D. Greenstein ("Plaintiff"), for his Complaint against the
18
     defendant, Charles Schwab & Co., Inc. ("Defendant" or “Schwab”), alleges on
19
     knowledge as to his own actions, and otherwise Plaintiff is informed and believes and
20
     thereon alleges, as follows:
21
                                    NATURE OF THE ACTION
22
           1. This is an action for Schwab’s violation of federal laws, breach of fiduciary
23
     duties owed to its customers, false statements made by Schwab to the United States
24
     agencies and fraud.
25
           2. This action arises, in part, from Schwab’s false and fraudulent statements to
26
     the Internal Revenue Service relating to information about its customers. In particular,
27
     Schwab, after having been notified of its erroneous Internal Revenue Service filing has
28
     COMPLAINT FOR VIOLATION OF FEDERAL LAWS, BREACH OF FIDUCIARY DUTY,
     FALSE STATEMENTS TO FEDERAL OFFICIALS AND FRAUD – 3:21-CV-6283
                                        -1-
            Case 3:21-cv-06283-LB Document 1 Filed 08/14/21 Page 2 of 11



1    refused to follow the law including that set forth in Internal Revenue Code 6045 [26
2    U.S.C. §6045].
3          3. This action also arises from Schwab’s knowing, intentional, willful and
4    malicious actions, and its steadfast refusal, after consultation with counsel, to correct
5    its false and fraudulent actions to comply with federal and state law. Schwab has, inter
6    alia, intentionally mischaracterized certain securities as “covered” securities, and has
7    revealed confidential information of certain customers to unrelated customers.
8                                           THE PARTIES
9          4. Plaintiff Neil D. Greenstein is a citizen and resident of the State of Nevada,
10   having an address of 304 S. Jones Boulevard, #5431, Las Vegas, NV 89107.
11         5. Defendant, Charles E. Schwab & Co., Inc. is a corporation organized and
12   existing under the laws of the State of California, with its principal place of business at
13   211 Main Street, San Francisco, CA 94105.
14                                         JURISDICTION
15         Subject Matter Jurisdiction
16         6. This court has original jurisdiction over the subject matter of this action
17   under 28 U.S.C. §1331 in that this action arises under the laws of the United States. This
18   court further has original jurisdiction under 28 U.S.C. §1332(a) and (c) in that this action
19   is between citizens of different states and involves more than $75,000, exclusive of
20   interest and costs.      As to the causes of action under state law, this court further has
21   supplemental jurisdiction under 28 U.S.C. §1367.
22         7. There is an arbitration provision between the parties which may apply to
23   certain of the issues herein, but not all of the issues. The arbitration provision, inter alia,
24   does not apply to the injunctive relief, at least as to preliminary injunctive relief, being
25   sought in this action.
26         Personal Jurisdiction
27         8. Personal jurisdiction is proper in the Northern District of California over
28   Defendant in that defendant is a corporation organized under the laws of the State of
     COMPLAINT FOR VIOLATION OF FEDERAL LAWS, BREACH OF FIDUCIARY DUTY,
     FALSE STATEMENTS TO FEDERAL OFFICIALS AND FRAUD – 3:21-CV-6283
                                        -2-
            Case 3:21-cv-06283-LB Document 1 Filed 08/14/21 Page 3 of 11



1    California and has its principal place of business in San Francisco.
2                                             VENUE
3           9. Venue is proper in this district under 28 U.S.C. § 1391(b), (c) and (d).
4    Defendant, Schwab, is incorporated in California, has its principal place of business in
5    San Francisco, is subject to personal jurisdiction in the Northern District of California,
6    and thus resides in the Northern District of California.
7                              INTRADISTRICT ASSIGNMENT
8           10. The actions complained of herein were taken by or through Schwab’s office in
9    San Francisco and/or were approved by the legal department of Schwab in San Francisco.
10   As such, this action is appropriately assigned to the San Francisco/Oakland office of the
11   Court as set forth in LR 3-2(c).
12                                GENERAL ALLEGATIONS
13   Nature of the Transaction between Plaintiff and Third-Party, Keebler
14          11. Plaintiff has maintained brokerage accounts with Schwab for many years,
15   and for over a decade such account has been managed by Independent Investment
16   Advisors (the current Investment Advisor is herein sometimes “IA”). The full account
17   number has been provided to Schwab and, upon request, will be provided to the court.
18   For security purposes, the account in issue in this complaint is identified as “9090.”
19          12. Schwab, as a securities broker, is a fiduciary and owes fiduciary duties to
20   Plaintiff.
21          13. Many years ago, plaintiff entered into an arm’s length business arrangement
22   with a company called Keebler. Keebler was and always has been unrelated to plaintiff.
23   Under that business arrangement, Keebler was obligated to pay plaintiff certain sums of
24   money at various times and upon the happening of certain events. As is typical in such
25   arm’s length agreements, each party agreed to bear its own tax liabilities.
26          14. Keebler was also a customer of Schwab and maintained a brokerage account
27   with Schwab. Plaintiff does not know Keebler’s account number as that was private
28   information to which plaintiff was not, and never was, entitled. Indeed, plaintiff had no
     COMPLAINT FOR VIOLATION OF FEDERAL LAWS, BREACH OF FIDUCIARY DUTY,
     FALSE STATEMENTS TO FEDERAL OFFICIALS AND FRAUD – 3:21-CV-6283
                                        -3-
            Case 3:21-cv-06283-LB Document 1 Filed 08/14/21 Page 4 of 11



1    idea of the profits and losses that Keebler incurred in its account with Schwab due to the
2    fact that Keebler was an unrelated third party and plaintiff had no right to know Keebler’s
3    personal information.
4          15. In March 2020, Keebler owed plaintiff certain sums of money. Keebler and
5    Plaintiff entered into a settlement agreement whereby Keebler was to pay money to
6    Plaintiff for the obligations it owed to Plaintiff. A large portion of the money owed by
7    Keebler to plaintiff was invested in Keebler’s account with Schwab.
8          16. While Keebler could have sold the assets it held with Schwab and paid cash
9    to plaintiff, the stock market was very volatile in March 2020. The several days for
10   Keebler to sell stocks, transfer cash to plaintiff, and for plaintiff to re-purchase stock
11   would have resulted in several days out of being “out of the market” and potentially a
12   significant loss in investments.
13         17. As a result, Keebler and plaintiff agreed to transfer the securities in kind and
14   further provided that each party was to bear their own tax burdens. This was essentially
15   a cash transaction but without the risk of investment loss. Indeed, Keebler provided
16   plaintiff with the value and fair market basis of the stocks that it paid to plaintiff in
17   accordance with its obligations under the prior business arrangement.
18         18. As explained further below, plaintiff paid tax on the gain/loss of its
19   “investment” with Keebler and Keebler paid tax on its gain/loss on its investments
20   including those maintained with Schwab.
21         19. Under the Internal Revenue Code, plaintiff has a basis in the stocks received
22   from Keebler in payment of Keebler’s obligation to plaintiff as the value on the date of
23   transfer. At the time the assets were received by plaintiff, plaintiff’s IA informed
24   Schwab of plaintiff’s basis in the securities.
25         20. When plaintiff later sold some of the stocks, Schwab reported gains and losses
26   to IRS based upon the basis that Keebler had previously in the securities and not the
27   basis that plaintiff had in the securities. In doing so, Schwab ignored the basis provisions
28   of the Internal Revenue Code, and revealed the private and confidential information of
     COMPLAINT FOR VIOLATION OF FEDERAL LAWS, BREACH OF FIDUCIARY DUTY,
     FALSE STATEMENTS TO FEDERAL OFFICIALS AND FRAUD – 3:21-CV-6283
                                        -4-
            Case 3:21-cv-06283-LB Document 1 Filed 08/14/21 Page 5 of 11



1    Keebler to Plaintiff.
2           21. When plaintiff learned of this error by Schwab, plaintiff first sought
3    correction through his IA, then through the cost basis team at Schwab and then through
4    Schwab’s attorneys. Both the cost basis team of Schwab and Schwab’s attorneys refused
5    to correct the reporting.
6           22. During a conference call with the Schwab Cost Basis Team, Schwab admitted
7    that it had not received any “transfer statement” under 26 U.S.C. §6045A stating that the
8    basis should be a carryover basis or any basis other than fair market value at the time of
9    transfer. The Schwab Cost Basis Team further stated that it considered the securities to
10   be “covered securities” (as that term is used in the Internal Revenue Code).
11          23. Plaintiff provided a detailed factual and legal analysis to Schwab and Schwab
12   refused to address the analysis. Instead, Schwab said it was not required to follow federal
13   law.
14          24. Indeed, Schwab freely and fully admitted that the securities were not
15   “covered” securities. Specifically, Schwab stated: “The movement of shares from
16   [Keebler] ending in 9345 on 3/16/2020 was performed as a private transaction.”
17          25. Schwab further stated in writing that: “[A] broker is not required to consider
18   transactions, elections, or events occurring outside the account except for an
19   organizational action taken by an issuer during the period the broker holds custody of
20   the security.” (emphasis added). In doing so, Schwab reinforced its admission and
21   agreed that the transactions, elections, and events occurred “outside [of] the account.”
22          26. Plaintiff specifically asked whether or not Schwab’s legal department had
23   been involved in the cost basis decision and, if so, for contact information so that
24   plaintiff’s tax lawyer specialist could communicate directly with the Schwab lawyer.
25          27. Schwab responded that the matter “was reviewed by their (sic) Corporate
26   Counsel” and further stated “they (sic) will not be providing the name or contact
27   information of any individuals that [your tax specialist] could reach out to.” Simply put,
28   Schwab affirmatively said if you don’t like Schwab’s decision to ignore federal tax law,
     COMPLAINT FOR VIOLATION OF FEDERAL LAWS, BREACH OF FIDUCIARY DUTY,
     FALSE STATEMENTS TO FEDERAL OFFICIALS AND FRAUD – 3:21-CV-6283
                                        -5-
           Case 3:21-cv-06283-LB Document 1 Filed 08/14/21 Page 6 of 11



1    we will not discuss it, and you should sue!
2    Schwab’s Obligations under Internal Revenue Code §6045
3          28. In accordance with 26 U.S.C. §6045 (a), Schwab was required to submit a
4    return to the Internal Revenue Service identifying the gross proceeds of plaintiff as
5    follows:
6
7          Every person doing business as a broker shall, when required by the Secretary,
           make a return, in accordance with such regulations as the Secretary may prescribe,
8          showing the name and address of each customer, with such details regarding gross
9          proceeds and such other information as the Secretary may by forms or regulations
           require with respect to such business.
10
11         29. The reporting obligations of a broker, such as Schwab, vary depending on
12   whether securities are “covered” or “noncovered.”
13   Internal Revenue Code [26 U.S.C.] §6045(g)(3)(A) provides:
14
           The term “covered security” means any specified security acquired on or after the
15         applicable date if such security—
16
           (i)was acquired through a transaction in the account in which such security is
17          held, (emphasis added)
18
           Or
19
20         (ii) was transferred to such account from an account in which such security was a
           covered security, but only if the broker received a statement under section 6045A
21         with respect to the transfer.
22   Treasury Regulation 1.6045-1(a)(16) [26 C.F.R. §1.6045-1(a)(16)] provides:
23         “The term noncovered security means any security that is not a covered security.”
24         30. A basic and simple statutory analysis. Schwab has already (and correctly)
25   admitted that the securities were NOT acquired through a transaction in the account in
26   which the security is held. Schwab recognized and admitted that the securities were
27   acquired in a private transaction and due to a transaction, election, or events occurring
28   outside the account. Thus, 26 U.S.C. §6045(g)(3)(A)(i) does not apply.
     COMPLAINT FOR VIOLATION OF FEDERAL LAWS, BREACH OF FIDUCIARY DUTY,
     FALSE STATEMENTS TO FEDERAL OFFICIALS AND FRAUD – 3:21-CV-6283
                                        -6-
            Case 3:21-cv-06283-LB Document 1 Filed 08/14/21 Page 7 of 11



1           31. Schwab has already admitted that it received no statement under 26 U.S.C.
2    §6045A.      Thus, 26 U.S.C. §6045(g)(3)(A)(ii) does not apply. Thus, by statutory
3    definition the securities in issue are not “covered” securities.         Indeed, Treasury
4    Regulation 1.6045-1(a)(16) expressly provides that when the securities are not
5    “covered” securities, they are “noncovered” securities. This analysis was brought to the
6    attention of Schwab’s Cost Basis Team and its legal department; yet, both have
7    steadfastly refused to follow federal law and are treating the securities as “covered”
8    securities. Such continued actions by Schwab, after having been provided the legal
9    analysis, are not “negligent,” but are willful, intentional, and malicious.
10          32. The difference between a “covered security” and a “noncovered” security is
11   important to this dispute. 26 U.S.C. §6045(g)(1) and (g)(2)(A) provide:
12
13          (1) If a broker is otherwise required to make a return under subsection (a) with
                respect to the gross proceeds of the sale of a covered security, the broker shall
14              include in such return the information described in paragraph (2). (emphasis
15              added)

16          (2)(A) The information required under paragraph (1) to be shown on a return with
17          respect to a covered security of a customer shall include the customer’s adjusted
            basis in such security and whether any gain or loss with respect to such security
18          is long-term or short-term (within the meaning of section 1222). (emphasis added)
19
20   Under 26 U.S.C. §6045(a), Schwab is obligated to report gross proceeds. But, if, and
21   only if, the security is a “covered security,” Schwab is also required to report the
22   customer’s adjusted basis and whether any gain is long-term and short-term.
23          33. Here, the securities by statutory definition were “noncovered” securities; yet,
24   Schwab voluntarily and erroneously, and in violation of federal law, reported a basis of
25   unrelated party, Keebler, and gains/losses based upon Keebler’s basis and not the
26   customer’s (i.e., the plaintiff’s) basis.
27          34. Schwab is knowingly, intentionally, willfully, and maliciously making false
28   statements to the Internal Revenue Service all to the detriment of and harm to plaintiff.
     COMPLAINT FOR VIOLATION OF FEDERAL LAWS, BREACH OF FIDUCIARY DUTY,
     FALSE STATEMENTS TO FEDERAL OFFICIALS AND FRAUD – 3:21-CV-6283
                                        -7-
            Case 3:21-cv-06283-LB Document 1 Filed 08/14/21 Page 8 of 11



1
2    Even is Schwab is Allowed to Recant its Admission that the securities were acquired
     in a private transaction and due to a transaction, election, or events occurring
3    outside the account, and that the private purchase of the securities by plaintiff is
4    somehow deemed to be a “covered” security, Schwab is still making false
     statements to federal agencies.
5
           35. Schwab’s legal obligation under 26 U.S.C. §6045(g)(1) and (g)(2)(A) is to
6
     report “the customer’s adjusted basis in such security and whether any gain or loss
7
     with respect to such security is long-term or short-term.” (emphasis added)
8
           36. Internal Revenue Code §1012(a) provides:
9
10             The basis of property shall be the cost of such property, except … [the
               exceptions are not applicable].
11
           37. There is no legal provision identified by Schwab, or in the Internal Revenue
12
     Code, which provides for a carryover basis when there is an arm’s length transaction
13
     between unrelated parties. Carryover basis is typically provided when there is a “gift”
14
     of assets from one person to another – which is not the case here -- and then there is a
15
     gain on the sale. See, for example,
16
     https://www.irs.gov/faqs/capital-gains-losses-and-sale-of-home/property-basis-sale-of-
17
     home-etc/property-basis-sale-of-home-etc in which the IRS explains carryover basis
18
     when there is a “gift.” Carryover basis can also apply in some related corporate
19
     transactions, but here it is undisputed that Keebler and plaintiff are not related
20
     corporations, but are unrelated and entered into an arm’s length business transaction.
21
           38. If Schwab was going to treat the securities as “covered,” federal law obligated
22
     it (under 26 U.S.C. §1012(a)) to either use a fair market value at the time of acquisition,
23
     or rely upon the information provided by its customer. Either way, the numbers would
24
     be the same! Notwithstanding extensive discussions and legal analysis, and an express
25
     request by Plaintiff to Schwab to justify its position, Schwab has failed to provide any
26
     factual or legal basis for using the basis of an unrelated third-party.
27
           39. Instead, Schwab has rejected federal statutory law and has instead applied its
28
     COMPLAINT FOR VIOLATION OF FEDERAL LAWS, BREACH OF FIDUCIARY DUTY,
     FALSE STATEMENTS TO FEDERAL OFFICIALS AND FRAUD – 3:21-CV-6283
                                        -8-
            Case 3:21-cv-06283-LB Document 1 Filed 08/14/21 Page 9 of 11



1    own arbitrary and capricious values and falsely and fraudulently reported those values
2    to the Internal Revenue Service. Schwab’s refusal to follow federal tax laws is causing
3    harm and damage to plaintiff.
4                                  FIRST CLAIM FOR RELIEF
5                              (Schwab’s Violation of Federal Laws)
6           40. Plaintiff repeats and realleges the allegations contained in paragraphs 1 to
7    39 of this Complaint as if fully set forth herein.
8           41. Schwab has knowing, intentionally, wantonly, and maliciously violated
9    federal laws to the detriment of plaintiff.
10          42. Plaintiff provided Schwab with a detailed legal analysis of the errors of
11   Schwab’s violations of Federal Laws due to its original false and fraudulent reporting to
12   the Internal Revenue Service.
13          43. Both Schwab’s Cost Basis Team and its Legal Department have refused to
14   address any of the legal analysis provided by Plaintiff to Schwab. Schwab’s refusal to
15   correct its false and fraudulent statements to the Internal Revenue Service combined
16   with its failure to address unchallenged legal arguments evidences Schwab’s bad faith
17   in its dealings with plaintiff.
18          44. Schwab’s violation of federal law has caused harm and damage to plaintiff
19   far in excess of $75,000 and in an amount to be determined at trial.
20                                SECOND CLAIM FOR RELIEF
21                             (Schwab’s Breach of Fiduciary Duty)
22          45. Plaintiff repeats and realleges the allegations contained in paragraphs 1 to
23   44 of this Complaint as if fully set forth herein.
24          46. Schwab owes certain fiduciary duties to its customers, including Plaintiff.
25   Schwab’s intentional and malicious failure to follow federal law in reporting
26   transactions, and its steadfast refusal to correct such false and fraudulent filings after
27   being informed of the applicable law is a breach of that duty.
28          47. Schwab has, without any legal basis or justification, revealed private and
     COMPLAINT FOR VIOLATION OF FEDERAL LAWS, BREACH OF FIDUCIARY DUTY,
     FALSE STATEMENTS TO FEDERAL OFFICIALS AND FRAUD – 3:21-CV-6283
                                        -9-
           Case 3:21-cv-06283-LB Document 1 Filed 08/14/21 Page 10 of 11



1    confidential information of Keebler to plaintiff and has presumably revealed private and
2    confidential information of plaintiff to others. Such revelation of confidential
3    information violates Schwab’s fiduciary obligations.
4          48. Schwab has acted recklessly in handing confidential information.
5          49. Plaintiff has been harmed by Schwab’s actions.
6                                 THIRD CLAIM FOR RELIEF
7                                        (Schwab’s Fraud)
8          50. Plaintiff repeats and realleges the allegations contained in paragraphs 1 to
9    49 of this Complaint as if fully set forth herein.
10         51. Contemporaneously with the purchase of the assets by Plaintiff from
11   Keebler, plaintiff’s IA reported the correct cost basis to Schwab.
12         52. Schwab ignored the correct cost basis and failed to notify plaintiff that it
13   would be using some other cost basis unrelated to plaintiff’s purchase price. Indeed,
14   Schwab kept its refusal to follow federal tax law and plaintiff’s IA’s instructions in
15   secret.
16         53. Only when plaintiff reviewed his Form 1099 for 2020 did he learn of the
17   covert actions by Schwab. Plaintiff promptly took actions to seek to have Schwab
18   comply with federal tax law including several emails, a conference call with Schwab’s
19   Cost Basis Team, and an attempt to reach directly Schwab’s legal department. Schwab
20   stonewalled all of these efforts.
21         54. Schwab knows, and at all relevant times, knew, that its reporting to the
22   Internal Revenue Service was false and fraudulent.
23         55. Schwab intended for the Internal Revenue Service to rely upon its false and
24   fraudulent statements.
25         56. Plaintiff has been and is continuing to be harmed and damaged by Schwab’s
26   false and fraudulent statements.
27         WHEREFORE, plaintiff requests relief and judgment against Defendant as
28   follows:
     COMPLAINT FOR VIOLATION OF FEDERAL LAWS, BREACH OF FIDUCIARY DUTY,
     FALSE STATEMENTS TO FEDERAL OFFICIALS AND FRAUD – 3:21-CV-6283
                                       -10-
            Case 3:21-cv-06283-LB Document 1 Filed 08/14/21 Page 11 of 11



1           1. For preliminary and permanent injunctions requiring Schwab to comply with
2    federal tax law;
3           2. For preliminary and permanent injunctions requiring Schwab to treat the
4    securities purchased by plaintiff from Keebler on March 16, 2020 as “noncovered”
5    securities as required by Internal Revenue Code §6045;
6           3. For preliminary and permanent injunctions requiring Schwab to correct its
7    previous filings with IRS so that the sales of the noncovered securities by plaintiff are
8    reported with gross proceeds only, as required by the Internal Revenue Code;
9           4. For preliminary and permanent injunctions requiring Schwab to report the
10   sales of noncovered securities without any false, misleading or fraudulent assertions of
11   basis, gains or losses;
12          5. For preliminary and permanent injunctions requiring Schwab, in subsequent
13   years, to file true and accurate returns with respect to sales of the noncovered securities
14   that plaintiff purchased from Keebler;
15          6. For damages suffered and to be suffered by plaintiff as a result of Schwab’s
16   false, fraudulent and/or improper actions;
17          7. For damages suffered as a result of Schwab’s breach of its fiduciary obligations
18   to plaintiff;
19          8. For punitive damages due to Schwab’s intentional, willful, and malicious
20   actions;
21          9. For attorneys’ fees and accounting fees incurred by plaintiff in this dispute;
22   and
23          10. For such other relief as the Court may deem just and proper.
24
25    Dated: August 14, 2021                        /s/ Neil D. Greenstein
                                                    Neil D. Greenstein, Pro Se
26
27
28
     COMPLAINT FOR VIOLATION OF FEDERAL LAWS, BREACH OF FIDUCIARY DUTY,
     FALSE STATEMENTS TO FEDERAL OFFICIALS AND FRAUD – 3:21-CV-6283
                                       -11-
